Pound, J.
It now seems to he established (a) that the Penal Law of the state of New York does not prohibit the exhibition of moving pictures on Sunday (People v. Hemler, 127 App. Div. 356), and (b) that a municipality cannot independent of express legislative authority by ordinance compel and enforce Sunday closing of moving picture shows. People ex rel. Kieley v. Lent, 166 App. Div. 550; affd., 215 N. Y. 626. I am unable to distinguish between the inherent power of the city to prohibit Sunday shows by ordinance and the inherent power of the mayor to prohibit them by the conditions of a license. The legislature alone may command how Sunday may be kept, and it has not delegated the power to the mayor of North Tonawanda by giving to that official the mere general power to license entertainments.
It will be observed, however, that in both the cases cited above as holding that it is not a crime to exhibit moving pictures on Sunday the question arose on a criminal prosecution. The general rule is that equity will not interfere to prevent the enforcement of the criminal law, although the police are mistaken in their opinion as to what constitutes a crime. So held in the .cases of Sunday shows at the well-known Eden Mnsee (wax figures) (125 App. Div. 780); at the Keith & Proctor theatres (Id. 791); and at the Manhattan Theatre (movies) (Id. 784), the Appellate Division, in each case, and many others, reversing Special Term orders granting such injunctions against police interference.
I am well aware that equity will by injunction prevent irreparable injury by unlawful trespass of the *73police on private property, as held in Fairmont Athletic Club v. Bingham, 61 Misc. Rep. 419, but that principle has no application here. I am also aware that many injunctions have been issued in Special Term to restrain interference with Sunday movies, but mostly before the law was settled on the appeals where such injunction orders were reversed, supra.
If the plaintiff is oppressed or injured by any unlawful act of the defendant, he may invoke Penal Law, section 854, or he may have an action at law for his damages. Delaney v. Flood, 183 N. Y. 323, 329.
Motion to continue injunction denied,'with ten dollar costs, on the ground that plaintiff has an adequate remedy at law.
Motion denied, with ten dollars costs.